Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 1 of 16 Pageid#: 607




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 CHANTZ PARKER,                              )
     Petitioner,                             )        Civil Case No.: 7:19cv00568
                                             )
 v.                                          )        MEMORANDUM OPINION
                                             )
 BERNARD BOOKER,                             )        By: Michael F. Urbanski
     Respondent.                             )        Chief United States District Judge


        Chantz Parker, a Virginia inmate proceeding with counsel, filed a petition for a writ

 of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his 2015 Pittsylvania County

 criminal convictions. This matter is before the court on respondent’s motion to dismiss.

 After reviewing the record, the Court concludes that respondent’s motion must be granted.

 Parker procedurally defaulted two of his claims, with no showing of cause and prejudice, and

 the state courts’ adjudication of his third claim was neither contrary to, nor an unreasonable

 application of, clearly established federal law, nor was the adjudication based on an

 unreasonable determination of the facts.

                                                 I.

        Following a trial on August 12 through August 14, 2015, a jury sitting in Pittsylvania

 County Circuit Court convicted Parker and co-defendant Ralphael Brown of armed burglary

 in violation of Virginia Code § 18.2-89, attempted robbery in violation of Virginia Code §§

 18.2-26 and 18.2-58, wearing a mask in public in violation of Virginia Code § 18.2-422, and

 three counts of using a firearm during the commission of a felony in violation of Virginia
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 2 of 16 Pageid#: 608




 Code § 18.2-53.1.1 The jury then sentenced Parker to 20 years in prison for the burglary, 2

 years for the attempted robbery, 3 years for the first use of a firearm in commission of a

 felony, 5 years each on the other two convictions for use of a firearm in commission of a

 felony, and an $800 fine for wearing a mask, resulting in a total sentence of 35 years plus

 $800.2 (Va. Ct. App. R., Vol. 2, hereafter “Vol. 2,” at 414–16.) Following consideration of a

 presentence report and a second sentencing hearing, the court entered judgment on the

 verdict, imposing 35 years in prison, plus adding and suspending 3 years for a period of post-

 release supervision, suspending the fine, and ordering restitution of $500 jointly with Brown

 and another defendant, Jamison Canavan, who had pled guilty in a separate proceeding. (Va.

 Ct. App. R., Vol. 1, hereafter “Vol. 1,” at 13–15.)

          The Virginia Court of Appeals summarized the evidentiary background of the case, in

 the light most favorable to the Commonwealth, the prevailing party, as follows:

                   Around 11:15 p.m. on March 26, 2014, Mark and Janet Moore
                   heard an unexpected knock at their front door. Through a
                   window, they saw a young man wearing a black hoodie. The man
                   in the hoodie told the Moores that his car had broken down. He
                   then asked to use a telephone. Feeling uneasy, Mark Moore went
                   to his bedroom and retrieved his handgun. He returned to the
                   entrance way and began to unlock the door.

                   As Moore turned the deadbolt, the man in the hoodie forced his
                   way through the front door, knocking him into a coffee table and
                   pushing Moore’s wife over a recliner. Two masked men, carrying
                   “assault”-style rifles entered into the home as well.


          1
            The trial court struck the evidence on one count of maliciously shooting into an occupied dwelling, and the
 jury acquitted both defendants of another count of maliciously shooting into an occupied dwelling and of malicious
 wounding. (Va. Ct. App. R., Vol. 2, at 411–12.)
           2
             The 35-year sentence was the lowest sentence the jury could give, as the 13 years for the firearm charges were
 mandatory sentences, and the statutory range for armed burglary was 20 years to life, while the statutory range for
 attempted robbery was 2 to 10 years. The maximum possible sentence for wearing a face mask was 5 years in prison,
 but the jury chose the option of imposing only a fine.

                                                             2
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 3 of 16 Pageid#: 609




             The man wearing the hoodie shot Moore through the thigh. As
             he fell, Moore fired at one of the masked men. Although Moore
             was not sure that he struck his target, the rifle fell from the
             targeted man’s hands. The man in the hoodie continued firing,
             grazing Moore’s scalp. As the intruders regrouped and fled,
             Moore fired another shot at them.

             The home invasion lasted twenty to twenty-five seconds. None
             of the intruders demanded anything or attempted to take any
             property from the home during the encounter.

             After midnight the same evening, Raphael (sic) Brown and
             [Parker] arrived at Annie Penn Hospital’s emergency room in
             Reidsville, North Carolina [near the Virginia border,
             approximately 40 minutes from Danville]. Brown had multiple
             gunshot wounds to his arms and chest. [Parker] had a gunshot
             wound in the back of his left calf. Both men told the police that
             they were hit by stray gunfire when shooting broke out at a party
             in Reidsville. No reported shooting incidents in Reidsville were
             noted for that evening. Neither Brown nor [Parker] could recall
             where the party was held, names of other party guests or who
             hosted the party.

             Both men denied involvement in the home invasion.

             Brown and [Parker] were indicted on a number of felonies arising
             out of the home invasion, including armed burglary, attempted
             robbery, and wearing a mask in public. Each man was also
             indicted on three counts of using a firearm during the
             commission of a felony.

             After the Commonwealth moved to try the two men jointly,
             [Parker] filed a motion to sever. At a pretrial hearing, [Parker]
             argued that a joint trial might impede his ability to introduce alibi
             evidence if Brown offered a conflicting alibi. He also argued that
             the evidence against Brown, which he perceived to be
             substantially stronger, would implicate him by association in a
             joint trial.     [Parker] further suggested that any minor
             contradictions between his and Brown’s statements to police
             might be used to impeach him. The trial court denied [Parker’s]
             motion, observing that [Parker] had at most demonstrated
             potential prejudice, not actual prejudice. [Parker] renewed his
             motion immediately before trial. The court again denied his
             motion.

                                              3
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 4 of 16 Pageid#: 610




                   The Commonwealth also filed pretrial motions to procure the
                   attendance of several witnesses from North Carolina, including
                   the custodians of records for both Annie Penn Hospital and
                   Wake Forest Baptist Medical Center, where Brown’s surgery was
                   performed. [Parker] objected to orders granting these motions,
                   asserting that they represented “an attempt to introduce
                   confidential medical records.” He renewed his objection to the
                   issuance of a new round of certificates procuring their attendance
                   after the trial was continued.

                   Brown raised a similar objection to the introduction of the
                   medical records during the trial itself, arguing that their disclosure
                   “would be in violation of his medical privacy rights under
                   HIPAA3 and . . . any sort of state HIPAA as well.” [Parker]
                   joined in this objection, expressly incorporating Brown’s
                   arguments as well as his handwritten objections on the original
                   certificates. The court overruled their objections, observing that
                   even if admission of the records violated HIPAA, the appropriate
                   remedy was not exclusion in the criminal trial but a separate
                   action for damages.

                   Wendy Gibson, a forensic scientist, testified at trial that the
                   projectiles that hit Brown were consistent with the unusual
                   ammunition that Moore used against the intruders. The shells in
                   Moore’s revolver each contained three disc-shaped slugs and a
                   number of spherical pellets. Police found four slugs embedded
                   in the doors and walls at the Moores’ residence. Surgeons found
                   two more slugs and a pellet embedded in Brown. Gibson
                   compared these projectiles with Moore’s remaining shells and
                   available literature on the ammunition. She opined that the slugs
                   and pellet removed during Brown’s surgery shared the
                   characteristic dimensions and weight as the slugs and pellets
                   removed from Moore’s unfired ammunition.

                   FBI Special Agent David Church testified that Brown’s cell
                   phone records indicated that someone used Brown’s phone to
                   place a call from within the cellular sector that covers the Moores’
                   residence at 11:27 p.m. that evening. Special Agent Church
                   opined as an expert on cell site analysis that the phone must have
                   been in the general area of the Moores’ home at the time.

          3
           HIPAA refers to the Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. §§ 1320d –
 1320d-9 (2016).

                                                          4
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 5 of 16 Pageid#: 611




               The Commonwealth also presented evidence showing that
               bloodstains matching Brown’s DNA profile were found in a
               vehicle that belonged to the man in the hoodie. Police conducted
               a photo lineup at which the Moores identified Jamison Canavan
               as the man in the hoodie. Police learned that Canavan’s father
               had traded in a SUV at a local dealership a few months after the
               home invasion. A witness who knew Canavan remembered
               seeing him drive the SUV on a regular basis. After locating the
               new owner, police searched the vehicle and discovered
               bloodstains on the driver’s seat and seatbelt connector as well as
               the front passenger’s seatbelt connector. Forensic scientist
               Patricia Taylor developed a DNA profile for these bloodstains
               which she matched to Brown’s DNA profile. She ultimately
               opined that the odds of Brown coincidentally matching the DNA
               profiles in either of these bloodstains was greater than one in 7.2
               billion.

               Evidence adduced at trial proved that someone used [Parker’s]
               phone to send two text messages at 11:27 p.m. from the cellular
               sector covering the Moores’ home. There was no forensic
               evidence placing [Parker] in either the Moores’ residence or the
               recovered vehicle. The projectile that hit [Parker] was not
               compared with the ammunition from Moore’s gun.

               At the close of the Commonwealth’s case-in-chief, both
               defendants made motions to strike the evidence. [Parker] moved
               to strike the armed burglary charge, arguing that no evidence
               proved his specific intent to commit robbery when he entered
               the Moores’ residence. [Parker] also moved to strike the
               attempted robbery charge on the same grounds. [Parker] further
               moved to strike all of the charges on the grounds that there was
               “absolutely no evidence” that he participated in the home
               invasion.” The trial court denied these motions.

 Parker v. Commonwealth, No. 0113-16-3, slip op. at 1–5 (Va. Ct. App. Feb. 21, 2017)

 (original footnotes omitted).

        On appeal, Parker challenged the trial court’s failure to sever his trial from Brown’s

 under Virginia Code § 19.2-262.1, admission of his and Brown’s medical records under

 Virginia Code § 32.1-127.1:03, and sufficiency of the evidence to prove that Parker was a

                                                5
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 6 of 16 Pageid#: 612




 perpetrator of the crimes or to prove an attempted robbery. The court ruled against Parker

 on each issue and affirmed his convictions. Parker, slip op. at 13.

        On the objection to joining Parker’s trial with Brown’s, the appellate court noted that

 § 19.2-262.1 required the government to demonstrate good cause for joinder, and then the

 defendant could seek severance on a showing of actual prejudice. Parker argued that he was

 prejudiced by statements of Brown and by the evidence against Brown, namely Brown’s cell

 phone records, the slugs and pellets removed from Brown during surgery, and Brown’s

 DNA in Canavan’s car. The court found no prejudice to Parker, because he and Brown had

 given the same alibi, namely that they were with each other at a party in Reidsville. Because

 Parker claimed to be with Brown, evidence showing Brown’s location was equally admissible

 against Parker, whether the cases were tried together or separately. Parker, slip op. at 5–7.

        Regarding the objection to introduction of medical records without their consent, the

 appellate court held that the Virginia Code strictly limited the circumstances under which a

 person’s medical records could be obtained, in order to protect that person’s privacy.

 However, the statute did not contemplate a person being able to keep relevant records out

 of a court proceeding, because it provided procedures for obtaining medical records, even

 over a patient’s objection, by subpoena or search warrant. Thus, the court found no error on

 this issue. Id. at 8–10.

        In challenging the sufficiency of the evidence to support the elements necessary for

 conviction of attempted robbery, Parker failed to challenge on appeal the sufficiency of the

 evidence to support the armed burglary conviction. Because the same element, intent to

 commit robbery, was necessary to support the armed burglary conviction and the attempted


                                                6
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 7 of 16 Pageid#: 613




 robbery conviction, when Parker did not appeal both, the court held that proof of intent to

 commit robbery became the law of the case, citing Neff v. Commonwealth, 63 Va. App. 413,

 758 S.E.2d 87 (2014). Parker, slip op. at 11–12.

        Finally, the appellate court held that the circumstantial evidence was sufficient to

 support Parker’s involvement in the crime beyond a reasonable doubt. The court could not

 say that no reasonable juror could find Parker guilty beyond a reasonable doubt. Id. at 12–

 13.

        The Supreme Court of Virginia refused Parker’s petition for appeal on December 6,

 2017 and denied his petition for rehearing on February 2, 2018. (Id. at 568–69.) Parker did

 not petition the United States Supreme Court for certiorari, and the time in which to do so

 expired May 3, 2018. Parker filed a state petition for habeas corpus on June 8, 2018, raising

 a Sixth Amendment constitutional challenge to the joinder of his trial with Brown’s trial,

 objecting to introduction of the medical records, challenging the denial of his motion for

 judgment notwithstanding the verdict, and objecting to failure to dismiss use of a firearm in

 commission of malicious wounding when he was acquitted of the underlying malicious

 wounding. (Habeas R., at 54–69.)

        On August 28, 2018, the Supreme Court of Virginia dismissed Parker’s habeas

 petition, finding that he had used the petition as a substitute for appeal, in violation of the

 rule in Brooks v. Peyton, 210 Va. 318, 321–22, 171 S.E.2d 243, 246 (1969). (Id. at 71.) The

 court denied his petition for rehearing on November 19, 2018. (Id. at 74.)

        Parker timely filed his § 2254 petition on August 16, 2019, raising three issues:




                                                 7
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 8 of 16 Pageid#: 614




    (1) Failure to sever his trial from co-defendant Brown’s trial in violation of his

        constitutional rights;

    (2) Violation of his constitutional rights to privacy and due process by introducing

        medical records in violation of HIPAA; and

    (3) Constitutionally insufficient evidence to support convicting Parker as one of the

        offenders on March 26, 2014.

                                                 II.

        Before a petitioner may be granted federal habeas relief, he is required to exhaust his

 state court remedies. 28 U.S.C. § 2254(b)(1)(A). The exhaustion requirement means that a

 petitioner must fairly present the substance of his federal constitutional claim to the highest

 state court and give that court the opportunity to apply controlling legal principles to the

 facts relevant to the claim. Anderson v. Harless, 459 U.S. 4, 6 (1982). Fairly presenting the

 substance of one’s claim means presenting the same operative facts and controlling legal

 principles to the state court. Kasi v. Angelone, 300 F.3d 487, 501–02 (4th Cir. 2002). Even

 when a petitioner has exhausted his claims by presenting them to the state’s highest court, if

 the state court expressly bases its dismissal of a claim on the petitioner’s violation of a state

 procedural rule, then that procedural rule may provide an independent and adequate ground

 for dismissal of the claim; when such an independent and adequate state ground for

 dismissal is present, the federal habeas claim is also procedurally barred. Breard v. Pruett,

 134 F.3d 615, 619 (4th Cir. 1998). The first two of Parker’s claims are procedurally defaulted

 under these standards.




                                                 8
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 9 of 16 Pageid#: 615




                                                 A.

        Although Parker objected to his trial being joined with Brown’s, in the trial court and

 on direct appeal, his argument was based on Virginia’s joinder statute, Virginia Code § 19.2-

 262.1, a state law, not on federal constitutional grounds. Thus, in that litigation, he failed to

 present the controlling federal constitutional law to the state’s highest court. Federal habeas

 relief is not available for questions of state law interpretation and application. Estelle v.

 McGuire, 502 U.S. 62, 67–68 (1991). By failing to assert at trial and on appeal the specific

 federal constitutional right he claims was violated, Parker failed to exhaust his state court

 remedies on this claim during the direct appeal process. Gray v. Netherland, 518 U.S. 152,

 162–63 (1996).

        Parker did allege violation of federal constitutional rights in his state habeas petition.

 However, the state habeas court rejected the petition on the grounds that a writ of habeas

 corpus cannot be employed as a substitute for an appeal, citing Brooks v. Peyton, 210 Va. at

 321–22, 171 S.E.2d at 246. This is an independent and adequate state law ground for

 dismissing Parker’s claim, thus establishing a procedural default for purposes of federal

 habeas review. Jeffers v. Allen, No. 1:15cv808, 2016 WL 8731439 at *3 (E.D. Va. Mar. 18,

 2016); Hilton v. Dir. of the Dep’t of Corr., No.2:16cv135, 2016 WL 8285664 at *3 (E.D. Va.

 Dec. 7, 2016).

        Even if the state court had considered Parker’s petition as a petition for habeas

 corpus, the failure to raise the constitutional objection during the state trial and appeal would

 procedurally bar him from raising the new issue during state habeas. The Supreme Court of

 Virginia has long held that issues not raised precisely on direct appeal cannot be raised in


                                                 9
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 10 of 16 Pageid#: 616




  state habeas. Slayton v. Parrigan, 215 Va. 27, 30, 205 S.E.2d 680, 682 (1974). Likewise, the

  Fourth Circuit Court of Appeals has repeatedly recognized that the rule in Slayton is an

  adequate and independent ground for decision. Fisher v. Angelone, 163 F.3d 835 (4th Cir.

  1998).

           When such procedural default exists, federal habeas review cannot succeed unless the

  petitioner shows both cause for the default and actual prejudice as a result of the claimed

  federal violation. Coleman v. Thompson, 501 U.S. 722, 750 (1991). Parker has not alleged

  cause for procedural default, and the court is not aware of anything in the record to

  demonstrate cause. Even if cause were present, however, Parker is clearly not prejudiced by

  the failure to consider his constitutional challenge to the joinder of his trial with Brown’s.

  To show prejudice necessary to overcome procedural default, the petitioner must show that

  the error worked to his “actual and substantial disadvantage, infecting his entire trial with

  error of constitutional dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982). There

  is no such error of constitutional dimensions in the present case.

           The United States Supreme Court recognized a constitutional violation in cases where

  one co-defendant’s out-of-court statement, which constitutes hearsay in another defendant’s

  case, implicates that defendant in the crime and cannot be tested by cross-examination

  because the co-defendant never testifies during trial. Bruton v. United States, 391 U.S. 123,

  136 (1968). That is not what happened in this case. Both Brown and Parker claimed that

  they were at a party in Reidsville, North Carolina, with each other, when they got shot. They

  denied being involved in the invasion of the Moores’ home. Neither of their statements

  implicated the other in the charged crime. However, their exculpatory statements had some


                                                 10
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 11 of 16 Pageid#: 617




  inconsistencies, such as the race and gender of the person who drove them to the hospital.

  Significantly, the statements were not being offered for the proof of the matter asserted; the

  government was not trying to establish that Brown and Parker were at a party in Reidsville.

  Therefore, the statements were offered for non-hearsay purposes, specifically, to show that

  the stories were fabricated, likely untrue, because of differences in details that one would not

  expect to differ if they were telling the truth. Such use of out-of-court statements for non-

  hearsay purposes has been allowed, notwithstanding the rule in Bruton. Tennessee v. Street,

  471 U.S. 409, 413 (1985).

         Because there was no constitutional error in the joinder of the trials, Parker has not

  been prejudiced by the procedural default of this issue. Accordingly, the court will dismiss

  this claim.

                                                 B.

         Parker’s constitutional objections to the medical records introduced into evidence

  have also been procedurally defaulted. His argument at trial and on direct appeal was based

  on violation of Virginia Code § 32.1-127.1:03, a state statute. Even his state habeas claim

  relied on the state statutory violation. (Habeas R., at 58.) In the federal petition before the

  court, counsel has creatively attempted to tie the Virginia Code section and the federal

  HIPAA to a constitutional right of privacy protected by the due process clause of the

  Fourteenth Amendment. However, the fact that individual personal privacy may have been

  one of the concerns behind both statutes does not automatically transform violations of the

  statute into constitutional privacy and due process issues. Only the statutory arguments

  were previously made to the state court.


                                                 11
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 12 of 16 Pageid#: 618




         Although the medical records constitutional claim was never presented to the state’s

  highest court, it is clear that Parker would no longer be able to raise that issue before the

  state court. His direct appeal has ended, and any new state habeas petition would be

  prohibited as second and successive. In such a case, the federal court will treat the claim as

  if it has been exhausted, but because the claim would be procedurally barred under state law

  if raised now, the claim is simultaneously exhausted and defaulted. Baker v. Corcoran, 220

  F.3d 276, 288 (4th Cir. 2000).

         As with the previous claim, Parker has offered no cause for his procedural default,

  and the court finds no cause in the record. Nor has Parker shown any prejudice of a

  constitutional dimension. Assuming, without deciding, that HIPAA and Virginia Code §

  32.1-127.1:03 protect a constitutionally-based right to privacy, the right is not absolute. The

  statute provides for production of the records in response to subpoenas, grand juries, and

  search warrants, establishing a recognition that privacy interests are balanced with other

  interests. Even at the constitutional level, privacy is not absolute; the privacy of a man’s

  home and personal papers can be invaded with a search warrant based on probable cause.

  U.S. Const. amend. IV. The medical records at issue were properly obtained by search

  warrant, and their use against the defendants raised no cognizable constitutional federal

  issue. Accordingly, the court will also dismiss this claim.




                                                 12
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 13 of 16 Pageid#: 619




                                                 III.

         Parker’s challenge to the sufficiency of the evidence was properly raised before the

  state’s highest court during Parker’s direct appeal. Accordingly, this claim survives the

  procedural hurdles and will be addressed on the merits. A federal habeas court may grant

  relief on a state claim adjudicated on the merits in state court only if the state court’s

  decision was (1) “contrary to, or involved an unreasonable application of, clearly established

  Federal law, as determined by the Supreme Court of the United States,” or (2) “was based on

  an unreasonable determination of the facts in light of the evidence presented in the State

  court proceeding.” 28 U.S.C. § 2254(d)(1)-(2). In the present case, the written opinion of the

  Court of Appeals of Virginia is the last reasoned state court opinion addressing sufficiency

  of the evidence, as the Supreme Court of Virginia summarily denied Parker’s appeal.

  Accordingly, a federal habeas court must “look through” the Supreme Court of Virginia’s

  refusal of the appeal and examine the reasoning of the court of appeals. Ylst v.

  Nunnemaker, 501 U.S. 797, 803 (1991) (holding that federal habeas court must presume that

  “[w]here there has been one reasoned state judgment rejecting a federal claim, later

  unexplained orders upholding that judgment or rejecting the same claim rest upon the same

  ground”). The deferential standard of review prescribed by § 2254(d) applies to the habeas

  court’s review of the state court of appeals’ opinion.

         A decision is contrary to federal law only if it reaches a legal conclusion that is

  directly opposite to a Supreme Court decision or if it reaches the opposite result from the

  Supreme Court on facts that are materially indistinguishable from the Supreme Court case’s

  facts. Williams v. Taylor, 529 U.S. 362, 405 (2000). A state’s decision is an “unreasonable


                                                  13
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 14 of 16 Pageid#: 620




  application” of federal law only if the state court’s ruling “was so lacking in justification that

  there was an error well understood and comprehended in existing law beyond any possibility

  of fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). The question is

  not whether a federal court believes the state court’s decision is incorrect, but whether the

  decision was unreasonable, which is “a substantially higher threshold.” Schriro v. Landrigan,

  550 U.S. 465, 473 (2007). Further, the state court need not cite or even be aware of the

  controlling Supreme Court cases, so long as “neither the reasoning nor the result of the

  state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also

  Harrington v. Richter, 562 U.S. at 98.

         The controlling Supreme Court case for constitutional challenges to sufficiency of the

  evidence to support a conviction is Jackson v. Virginia, 443 U.S. 307, 322 (1979). The Court

  in Jackson identified the relevant question in such cases as:

                 [W]hether, after viewing the evidence in the light most favorable
                 to the prosecution, any rational trier of fact could have found the
                 essential elements of the crime beyond a reasonable doubt.

  Id. at 319. The Court of Appeals of Virginia did not cite the Supreme Court’s Jackson

  decision, but applied the same standard:

                 When reviewing the denial of a motion to strike the evidence, we
                 must uphold the conviction unless it was plainly wrong or lacked
                 evidence to support it. . . . We review the evidence in the light
                 most favorable to the Commonwealth, granting to it all
                 reasonable inferences fairly deducible therefrom. . . . A reviewing
                 court does not ask itself whether it believes that the evidence at
                 the trial established guilt beyond a reasonable doubt. . . . Rather,
                 the relevant question is whether . . . any rational trier of fact could
                 have found the essential elements of the crime beyond a
                 reasonable doubt.



                                                   14
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 15 of 16 Pageid#: 621




  Parker, slip op. at 11 (quotation marks and citations omitted). Clearly, the appellate court’s

  legal standard was not contrary to controlling Supreme Court precedent.

         Neither did the Virginia appellate court unreasonably apply the law to the facts found

  by the jury. As the Court noted in Jackson, the responsibility “to resolve conflicts in the

  testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to

  ultimate facts” is the province of the jury as factfinder. Jackson, 443 U.S. at 319. To respect

  the factfinder’s role, a reviewing court must view the evidence in the light most favorable to

  the prevailing party, which in this case was the government. The facts set forth by the

  Virginia Court of Appeals and quoted previously on pages 2–4 herein are fully supported by

  the transcripts of the proceedings. Summarizing the conclusions drawn by the jury from

  those facts, the court highlighted the following facts and inferences: Parker and Brown

  arrived at the hospital in Reidsville approximately 40 minutes after the invasion of the

  Moores’ home in Danville; under normal driving conditions at that time of night, the

  hospital is 40 minutes away from Danville. Both men claimed they were at a party together

  in Reidsville when they were shot, but neither could provide basic details that would enable

  police to confirm their story. Further, cell phone records of both men indicated cell phone

  activity on the tower in Danville, covering the sector where Moore lived, approximately ten

  minutes after the shots were fired in Moore’s home. DNA evidence placed Brown in

  another co-defendant’s vehicle, and forensic evidence determined that the ammunition in

  Brown’s body was the same type of unusual ammunition that Moore had used to defend

  himself. From all of this, the Virginia Court of Appeals concluded that a rational juror could

  have found, beyond a reasonable doubt, that Parker was the second masked intruder at the


                                                 15
Case 7:19-cv-00568-MFU-RSB Document 11 Filed 07/31/20 Page 16 of 16 Pageid#: 622




  Moore home invasion. On federal habeas review, the court cannot say that the state

  appellate court’s decision was an unreasonable application of the controlling law. Nor can

  the court say that the state court’s determination of the facts was unreasonable, based upon

  the trial transcripts. Accordingly, the court will dismiss this claim.

                                                 IV.

         When issuing a final order adverse to a § 2254 petitioner, the court must issue or

  deny a certificate of appealability. Fed. R. Gov. § 2254 Cases 11(a). A certificate of

  appealability may issue only if the movant has made a substantial showing of the denial of a

  constitutional right. 28 U.S.C. § 2253(c)(2). The movant must show that reasonable jurists

  could debate whether the petition should have been resolved in a different manner or that

  the issues presented were adequate to deserve encouragement to proceed further. Miller-El

  v. Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). In

  the context of a procedural ruling, the movant must demonstrate both that the dispositive

  procedural ruling is debatable and that the action states a debatable claim of the denial of a

  constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140–41 (2012). Parker has not made

  a substantial showing of the denial of a constitutional right.

                                                  V.

         For the foregoing reasons, the court will grant Respondent’s motion to dismiss,

  dismiss the petition for a writ of habeas corpus, and deny a certificate of appealability.
                           31st
         ENTER: This ____ day of July, 2020.
                                                                              Mike Urbanski
                                                                              cn=Mike Urbanski, o=US Courts, ou=Western
                                                                              District of Virginia,
                                                                              email=mikeu@vawd.uscourts.gov, c=US
                                                       _________________________________
                                                                              2020.07.31 10:27:56 -04'00'


                                                       Chief United States District Judge


                                                  16
